DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-17are pending.
	Claims 8-17 are withdrawn.
	Claims 1-7 maintain rejected.
	In view of the amendment, filed on 12/30/2020, the following rejections are withdrawn from the previous office action, mailed on 10/07/2020.
Rejection of claims 1-7 under 35 U.S.C. 112(b)
Rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Remon et al. (US 7,910,030)
Rejection of claims 6-7 under 35 U.S.C. 103 as being unpatentable over Remon et al. (US ‘375) in view of Padmananbhan (US 2014/0036614)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Remon et al. (US 8,231,375) in view of Gurol (US 2004/0000069).




    PNG
    media_image1.png
    434
    548
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    400
    735
    media_image2.png
    Greyscale

Therefore, as to claim 1, Remon et al. (US ‘375) teach a fractional lobe processor comprising a. a barrel with heating and cooling means having two parallel intersecting bores of equal diameter, wherein the center distance between the two bores is lesser than the diameter of the bore; b. a shaft coupled with a plurality of screw elements to form a screw within each bore, wherein the screws are intermeshing, and wherein the screws form at least four zones within the barrel, the zones comprising i. an intake zone comprising at 
Remon et al. (US ‘030) disclose a granule drying step is subsequent to the step of directly discharging the granules from the second transport zone of the transporting means. Remon et al. (US ‘030) fail to disclose the drying zone is prior to the discharging zone inside of the apparatus, as claimed in claim 1.
In the analogous art, Gurol (US ‘069) disclose a process for agglomerating and drying particulate material by through employing a system for agglomerating and drying particulate material comprising an agglomerator (4) for forming and discharging wet granules of a predetermined size or smaller, and a dryer (12). The agglomerator utilizes a rotary blade assembly (100) that repeatedly impacts and cuts the wet mixture of material to be agglomerated, which is forced radially outward through the blade assembly under centrifugal and air pressure force. Wet granules pass through an annular screen (104) where they reach a predetermined maximum size. The dryer has an inlet (50) for wet granules from the agglomerator, an outlet (78) for granules having passed through the dryer and one or more baffles (64) within the dryer defining a spiral path through which the granules pass from the dryer inlet towards the dryer outlet. The baffles are configured such that their pitch increases with distance from the dryer inlet. (See the abstract)


    PNG
    media_image3.png
    383
    625
    media_image3.png
    Greyscale

Therefore, Gurol (US ‘069) discloses a method for granulating powder in a single piece of equipment comprising: (a) continuously introducing the powder and a granulating fluid to the single piece (6) of equipment; (b) passing the powder and the granulating fluid through a granulating zone (4) of the single piece (6) of equipment to form wet granules; (c) passing the wet granules through a drying zone (12) of the single piece of equipment; (d) passing granules obtained from the drying zone (12) through a discharge zone (28) of the single piece of equipment; and (e) continuously discharging the granules from the single piece of equipment, wherein the single piece of equipment is not a fluid bed processor.
	Therefore, it would have been obvious for one of ordinary skill in the art, prior to the time of applicant’s invention, to modify the method for granulating powder, as taught by Remon et al, through rearranging the drying and discharging steps in such a way that the wet granules, first, pass through a drying zone inside of the apparatus forming dry granules and then pass through a discharging zone in order to improve the uniformity and density of the produced granules, as suggested by Gurol (US ‘069) it has been held that a 
As to claim 2, Remon et al. (US ‘375) disclose from granulation zone to the discharge zone, at least one-fourth of each intermeshing screw comprises of fractional lobe elements.
As to claim 3, Remon et al. (US ‘375) teach from granulation zone to the discharge zone of each intermeshing screw comprises of only fractional lobe elements.
As to claim 4, Remon et al. (US ‘375) disclose from granulation zone to the discharge zone of each intermeshing screw comprises a plurality of at least two different fractional lobe elements.
As to claim 5, Remon et al. (US ‘375) teach at least one of the fractional elements in the granulation zone has a first lobe defining a first tip angle, a second lobe defining a second tip angle, and a third lobe defining a third tip angle that is different from the first tip angle and the second tip angle.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Remon et al. (US 8,231,375) in view of Gurol (US 2004/0000069), as applied to claims 1-5 above, and further in view of Padmananbhan (US 2014/0036614).
The combined teachings of Remon et al. (US ‘375) and Gurol (US ‘069) disclose all the claimed subject matter of the claims 1-5. However, it is silent on the claimed structural limitations in claims 6 and 7.
In the analogous art, Padmananbhan (US ‘614) disclose an element for a co-rotating twin screw extruder comprising a continuous flight helically formed thereon having a lead `L`, wherein either the flight transforms at least once from an integer lobe flight into a non-integer lobe flight in a fraction of the lead `L` and transforms back to an integer lobe flight in a fraction of the lead `L` or the flight transforms at least once from a non-integer lobe flight into an integer lobe flight in a fraction of the lead `L` and transforms back to a non-integer lobe flight in a fraction of the lead `L`. (See claim 1)
6, Padmananbhan (US ‘614) teach at least one of the fractional elements in the granulation zone has a continuous flight helically formed thereon having a lead `L`, wherein either the flight transforms at least once from an integer lobe flight into a non-integer lobe flight in a fraction of the lead `L` and transforms back to an integer lobe flight in a fraction of the lead `L` or the flight transforms at least once from a non-integer lobe flight into an integer lobe flight in a fraction of the lead `L` and transforms back to a non-integer lobe flight in a fraction of the lead `L`.
As to claim 7, Padmananbhan (US ‘614) disclose at least one of the fractional elements in the granulation zone has a lead `L` and at least one continuous flight helically formed thereon and, wherein the flight transforms at least once from a first non-integer lobe flight into a second non-integer lobe flight in a fraction of the lead `L` and transforms back to the first non-integer lobe flight in a fraction of the lead `L`.
Therefore, it would have been obvious for one of ordinary skill in the art to modify the apparatus structure of Remon et al. (US ‘375) in view of Gurol (US ‘069) through providing a continuous helically formed flight having claimed structural limitations of the claims 7 and 8 in order to improve the workability of the apparatus to eliminate and reduce the peak shear experienced by material and to increase distributive mixing for more homogeneous mixing and better melt temperature control and also to maintain the self-wiping ability of the extruder, as disclosed by Padmananbhan (US ‘614).
Response to Arguments
Applicant’s arguments, filed on 12/30/2020, with respect to claim(s) 1-7 have been considered but are moot in view of the above new grounds of rejections.
First, Applicant’s argues that “Remon fails to disclose or suggest that various zones of twin screw granulator comprises these claimed elements. Additionally, contrary to the claimed processor of claim 1, Remon teaches… that the “geometrical configuration of the agglomeration zone(s) is not a critical 
This is not found persuasive. Remon clearly discloses various zones of the claimed processor, as in detail was discussed above in the body of the rejection. Second, it is noted that the applicant’s arguments relies on subject matters that are not positively claimed. The claimed subject matter does not clearly associate the various zones with the screw configuration, and also, the claims do not include any specific critical parameters resulting from the arrangement of the apparatus. Therefore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The submitted arguments mainly rely on the fact that the prior art Remon et al. (US ‘030) fails to disclose the process steps arrangements, as claimed in claim 1, in such a way that the drying zone to be located prior to the discharging zone inside of the apparatus to form dry granules. However, in the above new grounds of rejections, a new prior art of Gurol (US ‘069) is introduced that disclose the drying zone is arranged prior to the discharging zone in which the granules obtained from the drying zone pass through a discharging zone of the single piece of equipment. As a result, Applicant’s arguments render moot in view of the above new grounds of rejections.
Furthermore, after a full review of the submitted remarks, it has been concluded that there are differences in interpreting the claimed subject matter and the cited references by Applicant and Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nielsen (US 2009/0091049) disclose a method of producing agglomerated particles, wherein the descending particles may be agglomerated in various degrees. In a certain aspect of the invention, the mean particle size of the discharged particles is at least doubled compared to the incoming descending particles. Also, the particle size distribution is in general modified by the present invention because the lightest particles in a certain zone are blown higher into the drying chamber. In the area above the fluid bed, the lighter particles may agglomerate when interacting with partly dried particles from the spray dryer.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743
04/10/2021